J-S45012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MAURICE JONES                           :
                                         :
                   Appellant             :    No. 2457 EDA 2019

             Appeal from the PCRA Order Entered July 23, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0013397-2012

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY BOWES, J.:                        FILED FEBRUARY 05, 2021

      Maurice Jones appeals from the dismissal of his Post Conviction Relief

Act (“PCRA”) petition. After careful review, we affirm.

      On February 25, 2012, Charles Trice (“the victim”) was shot and killed

inside of a courtyard in the Montgomery Townhomes in North Philadelphia. In

total, the victim was shot seven times in the chest, back, and arms. Multiple

eyewitnesses were interviewed by homicide detectives, including Malik Bell,

who told detectives that he watched Appellant shoot and kill the victim.

Appellant was arrested and charged with homicide and related charges. At

the preliminary hearing stage, the case was discharged five times for lack of
J-S45012-20


prosecution after Malik Bell and other prosecution witnesses refused to

cooperate with the Commonwealth.1

       On August 21, 2015, the Commonwealth filed a motion for a material

witness warrant for Malik Bell. In the motion, the Commonwealth recounted

that the case had been discharged several times for lack of prosecution

because Bell had “disavowed his statement,” in which he stated that he saw

Appellant shoot the victim.        See Commonwealth’s Application for Material

Witness Warrant, 8/21/15, ¶ 4. The Commonwealth requested the warrant

because Bell had again recanted his statement and additionally indicated that

“he was going to have to be locked up because he was going to elude police.”

Id. The trial court granted the motion.

       Twelve days later, Appellant entered into a negotiated guilty plea,

whereby he pled guilty to third-degree murder and possessing an instrument

of crime in exchange for a sentence of twenty to forty years of imprisonment.

____________________________________________


1 Jalil White initially told investigators that he was at the scene of the crime
and saw Appellant shoot the victim. However, he later refused to cooperate,
declining service of a Commonwealth subpoena. While this case was pending
he was shot and killed about a mile from where this homicide took place. See
N.T. Motions Hearing, 8/12/15, at 4-5 (defense requesting the homicide file
for the ongoing Jalil White investigation).         Chiaquetta Pope was also
interviewed by detectives. She told detectives that she observed the victim,
Malik Bell, and Appellant together. After witnessing Appellant pull out a gun,
point it at the victim, and begin shooting, she shut her front door and called
911. She also later refused to cooperate with detectives. However, a bench
warrant for Ms. Pope was withdrawn after she appeared for one of the
preliminary hearing listings. See Order, 11/5/12 (issuing bench warrant for
Chiaquetta Pope).



                                           -2-
J-S45012-20


After conducting an oral colloquy the trial court accepted Appellant’s plea and

imposed the agreed-upon sentence.                Despite receiving the negotiated

sentence, Appellant filed a motion for reconsideration.          The motion was

denied. However, Appellant did not file a motion to withdraw his guilty plea

or a direct appeal.

        Almost a year later, Appellant filed a timely pro se PCRA petition, in

which he alleged after-discovered evidence that Malik Bell wished to recant

his statement and that the Commonwealth had committed a Brady2 violation

when it withheld video surveillance of the shooting that would have

exonerated him. Appointed counsel filed an amended petition reiterating the

claims Appellant raised in his pro se petition. The Commonwealth responded

with a motion to dismiss, pointing out that Appellant should have been aware

of Malik Bell’s recantation pre-plea and asserting that no surveillance footage

of the incident existed. After the original trial judge retired, this case was

reassigned. On July 23, 2019, the PCRA court issued notice of its intent to

dismiss the petition due to a lack of merit. Appellant did not file a response.

On July 23, 2019, the petition was dismissed without a hearing. This timely

appeal followed. Both Appellant and the PCRA court complied with Pa.R.A.P.

1925.




____________________________________________


2   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S45012-20


        Appellant raises the following issue:      “Did the PCRA Court err in

dismissing the [PCRA] petition, without a hearing, even though Appellant pled,

and would have been able to prove, that he was entitled to relief, in the form

of a new trial?” Appellant’s brief at 3.

        We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Rykard, 55 A.3d 1177, 1183

(Pa.Super. 2012).        Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.” Id. “[W]here the petitioner raises questions of law, our standard

of review is de novo and our scope of review is plenary.” Finally, we “may

affirm a PCRA court’s decision on any grounds if the record supports it.” Id.

        Appellant challenges the PCRA court’s review of the record when it

dismissed his petition based upon witness recantation evidence on the

grounds that Appellant failed to meet all of the prongs of a substantive after-

discovered evidence claim.3         In order to obtain relief on such a claim, a

petitioner must demonstrate that: (1) the evidence has been discovered after

trial and it could not have been obtained at or prior to trial through reasonable



____________________________________________


3   Appellant does not contest the PCRA court’s dismissal of his Brady claim.

                                           -4-
J-S45012-20


diligence; (2) the evidence is not cumulative; (3) it is not being used to solely

impeach credibility; and (4) it would likely compel a different verdict.

Commonwealth v. Johnson, 966 A.2d 523, 541 (Pa. 2009).

      In the PCRA court, Appellant submitted an affidavit of Malik Bell wherein

he claimed that he was not present at the time of the shooting and was forced

by homicide detectives to sign a statement implicating Appellant.             Since

Appellant allegedly did not know about Bell’s recantation at the time that he

entered his guilty plea, he contended that his plea was involuntary. The PCRA

court disagreed and explained its reasoning for denying Appellant’s after-

discovered evidence claim, as follows:

              [Appellant’s] claim lacks merit because his assertion that he
      was unaware of Bell’s recantation at [the] time he signed his plea
      agreement is belied by the record. On August 19, 2015, twelve
      days before [Appellant] entered his plea, the trial court granted
      the Commonwealth’s “Application for Detention/Bail of Material
      Witness” Malik Bell. In its application, the Commonwealth stated
      that the case had been discharged five times for lack of
      prosecution because Mr. Bell had “disavowed his statement and
      told the Commonwealth that he was going to have to be locked
      up because he was going to elude police.” To obtain relief based
      upon [after]-discovered evidence under the PCRA, [Appellant]
      must establish, amongst other things, that the alleged [after]-
      discovered evidence could not have been obtained at or prior to
      his conviction through reasonable diligence.          Certainly it is
      reasonable to expect a defendant to carefully [review] documents
      filed in his pending criminal matter, concerning a material witness,
      with his current lawyer. If [Appellant] had exercised due diligence
      by reviewing the Commonwealth’s application to detain Mr. Bell,
      he would have learned that Mr. Bell had disavowed his statement
      implicating [Appellant] in the crime prior to [Appellant] entering
      [in]to his plea agreement.          Because [Appellant] failed to
      demonstrate that he could not have learned the information
      earlier by the exercise of due diligence, he is not entitled to PCRA


                                      -5-
J-S45012-20


       relief based on his claim that he subsequently learned of Mr. Bell’s
       recantation.

PCRA Opinion, 12/19/19, at 3-4 (citation omitted).

       We agree with the PCRA court that Appellant’s after-discovered evidence

claim lacks merit. It is well-established that a defendant who fails to question

or investigate an obvious, available source of information, cannot later claim

evidence from that source constitutes after-discovered evidence.               See

Commonwealth v. Chambers, 599 A.2d 630, 642 (Pa. 1991). Appellant’s

assertion that Malik Bell recanted his statement was easily discoverable prior

to the guilty plea hearing. It defies reason that a defendant facing a homicide

charge would not review a Commonwealth filing regarding an uncooperative

material witness in his own case before entering into a guilty plea or that he

would be unaware of a recanting witness after his case was discharged five

times at the preliminary hearing stage due to a lack of prosecution.           See

Commonwealth’s Application for Material Witness Warrant, 8/19/15.             Since

Appellant has offered no plausible explanation for his failure to review the

documents pertinent to his case pre-plea, we conclude that the PCRA court

did not err when it denied Appellant’s petition.4


____________________________________________


4 In his appellate brief, Appellant mixes an assertion of after-discovered
evidence surrounding an investigation into a former Philadelphia police
detective’s “questionable conduct” into his properly preserved Malik Bell
recantation claim. Appellant’s brief at 8. However, Appellant does not specify
what this alleged “questionable conduct” entails. Accordingly, this claim is too
undeveloped for any meaningful discussion and we are unable to consider it
here.

                                           -6-
J-S45012-20


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/5/2021




                          -7-